Keith J. Gutstein, Esq.
Email: KGutstein@kdvlaw.com

Erika H. Rosenblum, Esq.
Email: ERosenblum@kdvlaw.com




                                                   August 4, 2020

       VIA ECF
       Magistrate Judge James Orenstein
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201


                           Re:   Morris Maya v. Leader Auto Group LLC and Jordan Daiagi
                                 Index No.: 19-cv-05801 (KAM)(JO)______________________

       Dear Judge Orenstein:

               This office represents Defendants, Leader Auto Group LLC and Jordan Daiagi
       (collectively, “Defendants”) in the above-referenced matter. Defendants respectfully request that
       this matter be immediately dismissed given the Plaintiff’s failure to comply with Your Honor’s
       May 6, 2020 Order.

               By way of background, on May 5, 2020, the Parties jointly submitted a letter motion
       advising the Court of Plaintiff’s unfortunate passing and requesting an extension of time to
       complete discovery. On May 6, 2020, the Court denied the Parties’ request and advised that “a
       successful motion for substitution by the decedent’s representative or successor” was required by
       August 3, 2020. The Court further advised that “if no such motion is made, dismissal” is
       warranted. We immediately forwarded the Court’s Order to opposing counsel, Mr. William Rita.
       We also provided the Order to Ms. Elizabeth Foster, an attorney who Mr. Rita advised was his co-
       counsel on this case. Exhibit A. Shortly thereafter, we were informed that Mr. Rita’s “services
       are not desired by the Plaintiff’s widow” and he directed us to speak with Ms. Foster directly.
       Exhibit B. Just last week, we spoke with opposing counsel regarding this case and, again, advised
       that she should comply with the May 6, 2020 Court Order.
Magistrate Judge James Orenstein
August 4, 2020
Page 2 of 2


        To date, Mr. Rita has not submitted a motion to withdraw as counsel nor has a motion for
substitution been filed. Moreover, discovery has not commenced. As such, Defendants
respectfully request that this matter be dismissed in its entirety in accordance with Your Honor’s
May 6, 2020 Order.

                                             Respectfully yours,
                                             Kaufman Dolowich & Voluck, LLP




                                             Keith Gutstein
                                             Erika Rosenblum

cc: All Counsel, by ECF

4841-1750-0870, v. 1
